PER CURIAM.
In this original mandamus proceeding, relator seeks review of various rulings of the district court. Relator has already presented her petition for mandamus to the court of appeals, which granted relief in part only. 807 S.W.2d 455. We conclude that relator has failed to show herself entitled to further relief and therefore deny leave to file her petition.
Among relator’s complaints is her contention that the district court’s reference of matters to a master in chancery was not authorized by Rule 171, Tex.R.Civ.P. The court of appeals concluded that the reference was not a clear abuse of discretion, and based upon the record before us we agree. Our denial of relator’s petition is without prejudice to her urging the trial court to reconsider its reference to the master in view of our opinion in Simpson v. Canales, 806 S.W.2d 802 (Tex.1991), which issued after the reference was ordered. We express no opinion about whether that reference does or does not comport with our views expressed in Simpson.